DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    WAL-MART STORES EAST, LP, a Foreign Limited Partnership,
                       Appellant,

                                    v.

               SANDI NG and ALLAN NG, her husband,
                            Appellees.

                              No. 4D19-896

                              [April 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502017CA000528XXXXMB.

  Thomas A. Valdez of Quintairos, Prieto, Wood & Boyer, P.A., Tampa,
and David M. Tarlow of Quintairos, Prieto, Wood & Boyer, P.A., Fort
Lauderdale, for appellant.

   William T. Viergever of Sonneborn Rutter Viergever Burt & Lury, P.A.,
West Palm Beach, and Timothy D. Kenison of the Keen Law Group, West
Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.